Opinion of the Court
PER CURIAM:
The record of trial shows that a pretrial statement by the accused, admitted into evidence against him, was obtained without proper preliminary advice as to his rights under Article 31, Uniform Code of Military Justice, 10 USC § 831. United States v Williams, 2 USCMA 430, 9 CMR 60.
The petition for review is granted. The decision of the board of review affirming accused’s conviction by general court-martial of larceny of a man’s suit, in violation of Article 121, Code, supra, 10 USC § 921, is reversed and the findings of guilty and the sentence are set aside. A rehearing may be ordered.